In The

                             Court of Appeals

                 Ninth District of Texas at Beaumont

                             NO. 09-14-00175-CR

                    Shacobi Deshane Yates, Appellant

                                      VS.

                        The State of Texas, Appellee


                     Appealed from the 252nd District Court
                          of Jefferson County, Texas
                              Cause No. 10-08451

                                   ORDER

      The Court Reporter for the 252nd District Court of Jefferson County,
Texas is to provide the following original exhibits to the Clerk of this Court:


      State’s Exhibit 12 – Photo
      State’s Exhibit 13 – Photo
      State’s Exhibit 14 – Photo
      State’s Exhibit 20 – Photo
      State’s Exhibit 21 – Photo
      State’s Exhibit 22 – Photo
      State’s Exhibit 23 – Photo


Entered this 4th day of February, 2015.
                                                     PER CURIAM